DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a National Stage is a National Stage of International Application No. PCT/JP2019/035024 filed September 5, 2019, claiming priority based on Japanese Patent Application No. 2018-177610 filed September 21, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 8, 2021 in which Claims 3-5 and 7 are amended to change the breadth of the claims.  Claims 1-8 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed March 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimoaoka et al (US Publication No. 2019/0085511 A1, provided with the IDS filed 3/8/2021).
Applicants claim a nanocellulose comprising a sulfuric acid group and/or a sulfo group each derived from a sulfuric acid treatment and an anionic functional group derived from a hydrophilization treatment, wherein the sulfuric acid group and/or the sulfo group and the anionic functional group are contained in a total amount of more than 0.1 mmol/g and not more than 4.0 mmol/g.  Applicants claim the nanocellulose wherein the sulfuric acid group and/or the sulfo group is a sulfuric acid group and/or a sulfo group derived from a sulfuric acid treatment of cellulose nanocrystal.  Applicants also claim the nanocellulose wherein the anionic functional group is at least one selected from the group consisting of a sulfuric acid group, a sulfo group, a phosphoric acid group, and a carboxyl group. Applicants further claim the nanocellulose comprising cellulose nanocrystal having a fiber width of not more than 50 nm and an aspect ratio in a range of 5 to 50, and/or cellulose nanofibers having a fiber width of not more than 50
nm and an aspect ratio of not less than 10.
The Shimoaoka et al publication discloses ultrafine cellulose fibers, which is analogous to nanocellulose, wherein the ionic substituent thereof is an anionic group. The Shimoaoka et al publication discloses ultrafine cellulose fibers wherein the anionic group is at least one type of substituent selected from a phosphoric acid group, a carboxy group, and a sulfonic group (sulfonic group is also referred to as a sulfo group).  The Shimoaoka et al publication discloses the ultrafine cellulose fibers have 0.1 to 3.5 mmol/g of ionic substituents (see sections [19]-[21] pf paragraph no. [0023]).  The ultrafine cellulose fibers of the Shimoaoka et al publication comprising at least a sulfonic group anticipates the sulfo group and the anionic functional group recited current Claims 1 and 3 since Claim 3 recites the anionic function group is at least one selected from a group that includes a sulfo group.  The amount of ionic substituents from 0.1 to 3.5 mmol/g disclosed in the ultrafine cellulose fibers in the Shimoaoka et al publication falls within the total amount ionic substituents of from 0.1 mmol/g to 4.0 mmol/g that is recited in current Claim 1. The Shimoaoka et al publication discloses an average  fiber width preferably from 2 to 50 nm (see line 4 of paragraph no. [0031]) and a fiber length .

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimoaoka et al (US Publication No. 2019/0085511 A1, provided with the IDS filed 3/8/2021).
	Applicants claim a method for producing nanocellulose comprising: subjecting cellulose nanocrystal that contains a sulfuric acid group and/or a sulfo group to a hydrophilization treatment, the cellulose nanocrystal being obtainable by subjecting a cellulose material to a sulfuric acid treatment, wherein the hydrophilization treatment is a treatment using any one of carbodiimide, sulfuric acid, a sulfur trioxide-pyridine complex, phosphoric acid-urea, a TEMPO catalyst, or an oxidant.
	The Shimoaoka et al publication discloses ultrafine cellulose fibers, whereby the ultrafine cellulose fibers falls within the scope of nanocellulose, wherein the ionic substituent thereof is an anionic group. The Shimoaoka et al publication discloses ultrafine cellulose fibers wherein the anionic group is at least one type of substituent selected from a phosphoric acid group, a carboxy group, and a sulfonic group (sulfonic group is also referred to as a sulfo group).  For the preparation of the ultrafine cellulose fibers, the Shimoaoka et al publication discloses an acid treatment that may be selected . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoaoka et al (US Publication No. 2019/0085511 A1, provided with the IDS filed 3/8/2021) as applied to Claims 1-4 above, and further in view of Jing et al (CN 108219009 A).
Applicants claim a product comprising a mixture containing the nanocellulose according to Claim 1 and a polyvalent cationic resin, whereby the polyvalent cationic resin is polyethyleneimine.
The information disclosed in the Shimoaoka et al publication in the above rejection is incorporated into the current rejection, but is not repeated here.  The Shimoaoka et al publication further discloses a cellulose fine particle aggregate containing cellulose fine particle and a cationic resin (see paragraph no. [0005] ), but does not specify that the polyvalent cationic resin is polyethyleneimine. The cellulose fine particle disclosed in the Shimoaoka et al publication falls within the scope of nanocellulose.
	However, the Jing et al CN publication discloses an aldehyde nanocellulose which is reacted with polyethylenimine (see abstract), which suggests the presence of polyethylenimine with nanocellulose as recited in current Claims 5 and 6.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Shimoaoka et al publication with the teaching of the Jing et al CN publication to reject the instant claims since both references disclose nanocellulose products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cationic resin of the Shimoaoka et al publication with polyethyleneimine in view of the recognition in the art, as evidenced by the Jing et al CN publication, that polyethyleneimine can effectively react 

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623